       Case 1:20-cv-00119-LG-JCG Document 9 Filed 08/06/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

 ALFRETER LAWTON                                                        PLAINTIFF

 VERSUS                             CIVIL ACTION NO.: 1:20-cv-00119-LG-RPM

 NEW YORK LIFE INSURANCE                                              DEFENDANT
 COMPANTY GROUP LONG TERM
 DISABILITY PLAN, THROUGH ITS
 PLAN ADMINISTRATOR, MARIA
 MAUCERI, VP, et al.

                              ORDER OF RECUSAL

      The above-captioned cause comes before the Court, sua sponte, pursuant to

Title 28 U.S.C. § 455, and the undersigned, having reviewed this matter, finds that

there are certain grounds under 28 U.S.C. § 455 which would require that he be

disqualified from further participation in this case. Any conference currently set

before Judge Myers is cancelled and will be rescheduled when the case is

reassigned.

      IT IS THEREFORE ORDERED that the undersigned hereby recuses himself

from further participation in this case. The Clerk of the Court is hereby directed to

reassign this case to another judge in accordance with this Court’s practice and

procedure.

      SO ORDERED, this the 6th day of August, 2020.



                                        áB   eÉuxÜà cA `çxÜá? ]ÜA
                                        ROBERT P. MYERS, JR.
                                        UNITED STATES MAGISTRATE JUDGE
